                Case 20-12602-BLS            Doc 164         Filed 12/17/20      Page 1 of 1



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

 In re:                                                  )     Chapter 11
                                                         )
 RED REEF ALTERATIVE INVESTMENTS and                     )     Case No. 20-12602 (BLS)
 EMERGENT CAPITAL, INC.                                  )
                          Debtors.                       )     (Jointly Administered)
                                                         )
 In re:                                                  )     Chapter 11
                                                         )
 IMPERIAL PREMIUM FINANCE, LLC,                          )     Case No.: 20-12694 (BLS)
                                                         )
                                   Debtor.               )

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro hac
vice of Eric A. Rosen, of Fowler White Burnett, P.A., to represent Allan J. Pohl, individually, as
Representative of Phyllis Pohl, and as Trustee of the Phyllis Pohl Irrevocable Trust, and Kimberly Seris in
the above-referenced bankruptcy cases.

Dated: December 16, 2020                                     /s/ Jason A. Gibson
                                                             Jason A. Gibson (DE No. 6091)
                                                             THE ROSNER LAW GROUP LLC
                                                             824 N. Market Street, Suite 810
                                                             Wilmington, Delaware 19801
                                                             Tel.: (302) 777-1111

               CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
practicing and in good standing as a member of the Bar of the State of Florida, the United States District
Court for the Middle and Southern Districts of Florida, the United States District Court for the Eastern and
Southern Districts of New York and the United States Court of Appeals for the Eleventh Circuit and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with the
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for the District Court.

Dated: December 16, 2020                                     /s/ Eric A. Rosen
                                                             Eric A. Rosen
                                                             Fowler White Burnett, P.A.
                                                             515 North Flagler Drive, Suite 2100
                                                             West Palm Beach, Florida 33401
                                                             Tel.: (561) 802-9044

                                     ORDER GRANTING MOTION

          IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.




          Dated: December 17th, 2020                  BRENDAN L. SHANNON
          Wilmington, Delaware                        UNITED STATES BANKRUPTCY JUDGE
{00029789. }
